DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 20-38 (in part), drawn to methods of treating a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:1, classified in A61K 35/74.
II. Claims 20-38 (in part), drawn to methods of treating a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:14, classified in A61K 35/74.
III. Claims 20-38 (in part), drawn to methods of treating a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:15, classified in A61K 35/74.
IV. Claims 20-38 (in part), drawn to methods of treating a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:16, classified in A61K 35/74.
V. Claims 20-38 (in part), drawn to methods of treating a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:17, classified in A61K 35/74.
VI. Claims 20-38 (in part), drawn to methods of treating a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:18, classified in A61K 35/74.
. Claims 20-38 (in part), drawn to methods of preventing a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:1, classified in A61K 35/74.
VIII. Claims 20-38 (in part), drawn to methods of preventing a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:14, classified in A61K 35/74.
IX. Claims 20-38 (in part), drawn to methods of preventing a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:15, classified in A61K 35/74.
X. Claims 20-38 (in part), drawn to methods of preventing a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:16, classified in A61K 35/74.
XI. Claims 20-38 (in part), drawn to methods of preventing a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:17, classified in A61K 35/74.
XII. Claims 20-38 (in part), drawn to methods of preventing a disease or condition mediated by HDAC activity utilizing a bacterial strain having a 16S rRNA gene sequence with at least 97% sequence identity to SEQ ID NO:18, classified in A61K 35/74.

Additional Election Requirement Applicable to All Groups
In addition, each Group detailed above reads on patentably methods. Each method is patentably distinct because they utilize differing reagents with differing goals and a further restriction is applied to each Group.  Applicant must further elect the specific disease or condition to be treated or prevented.

Claim 20 is a linking claim, linking the inventions of claims 21-38.
In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I-XII are each separate and distinct from each other as they are drawn to differing methods having different steps, different goals and leading to differing results.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        October 26, 2021